PER CURIAM.
We affirm the judgment of the trial court permanently committing the child to the Department of Health and Rehabilitative Services for adoption. The record supports the conclusion that the efforts of the natural mother, who had refused to enter into a performance agreement, were at best marginal and did not evince a settled purpose, or the means, to assume parental duties. The trial court did not abuse its discretion by concluding that there was clear and convincing evidence that the child was abandoned and that adoption was in the best interest of the child. See In Interest of J.L.P., 416 So.2d 1250 (Fla. 4th DCA 1982); In Interest of R.V.F, 437 So.2d 713 (Fla. 2d DCA 1983); § 39.01(1), Fla.Stat. (1987).
ANSTEAD, DELL and STONE, JJ., concur.